DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device” should be changed to -- determining a horizontal distance between the base of the crane and the designated location based on the data produced using the target tracking device --.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-16, & 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claims 1-3, 13-14, & 19-20 tracking an optical target, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method for a first vessel having a crane thereon and a second vessel, a target tracking device, a first vessel, a second vessel, the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, an optical viewer mounted to the rotating mount, the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane, the optical target is mounted at a second position offset at a distance from an object to be lifted or landed, a display,” “tracking an optical target” in the context of this claim encompasses the user tracking an object. 
The limitation of producing data in response to the tracking of the optical target, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method for a first vessel having a crane thereon and a second vessel, a target tracking device, a first vessel, a second vessel, the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, an optical viewer mounted to the rotating mount, the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane, the optical target is mounted at a second position offset at a distance from an object to be lifted or landed, a display,” language, “producing data in response to the tracking of the optical target” in the context of this claim encompasses the user noting certain data about the object on a ship. 
Likewise, determining a relative motion between the first vessel and the second vessel based on the data, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for a first vessel having a crane thereon and a second vessel, a target tracking device, a first vessel, a second vessel, the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, an optical viewer mounted to the rotating mount, the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane, the optical target is mounted at a second position offset at a distance from an object to be lifted or landed, a display,” language, “determining a relative motion between the first vessel and the second vessel based on the data” in the context of this claim encompasses the user realizing a certain motion between the ship the user is on and the ship the object is on, based on the data noted of the object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for a first vessel having a crane thereon and a second vessel, a target tracking device, a first vessel, a second vessel, the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, an optical viewer mounted to the rotating mount, the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane, the optical target is mounted at a second position offset at a distance from an object to be lifted or landed, a display,” language, “determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion” in the context of this claim encompasses the user determining how much strength or how long and strong the rope needs to be in order to lift the object on the second vessel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, the information indicating the relative motion between the first vessel and the second vessel, and selecting a second target that defines a travel path of a hook of the crane, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for a first vessel having a crane thereon and a second vessel, a target tracking device, a first vessel, a second vessel, the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, an optical viewer mounted to the rotating mount, the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane, the optical target is mounted at a second position offset at a distance from an object to be lifted or landed, a display,” language, “the information indicating the relative motion between the first vessel and the second vessel, and selecting a second target that defines a travel path of a hook of the crane,” in the context of this claim encompasses the user informing other users of the relative motion between the ships and defining a travel path based on that motion to move the crane safely. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a target tracking device, an optical viewer, a display”. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a target tracking device, an optical viewer, display”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 4 & 16, determining a horizontal distance between a base of the crane and the designated location based on the data produced and displaying one or more of the available hook height or the lifting capacity of the crane at the designated location prior to moving the boom toward the designated location, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining a horizontal distance between a base of the crane and the designated location based on the data produced and displaying one or more of the available hook height or the lifting capacity of the crane at the designated location prior to moving the boom toward the designated location” in the context of this claim encompasses the user measuring a distance between the two vessels and showing the distance to the other users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 7, the optical target is an optical grid comprising a plurality of alternating shapes that are recognizable and distinguishable, is a method, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the optical target is an optical grid comprising a plurality of alternating shapes that are recognizable and distinguishable” in the context of this claim encompasses an optical target that is distinguishable and has a certain pattern to be recognized by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 8, wherein the rotating mount is rotatable about a first axis, the optical viewer is rotatable relative to the rotating mount and is rotatable about a second axis that extends perpendicularly to the first axis, and the optical grid is mounted at the second position offset at a distance from a deck of a second vessel, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the rotating mount is rotatable about a first axis, the optical viewer is rotatable relative to the rotating mount and is rotatable about a second axis that extends perpendicularly to the first axis, and the optical grid is mounted at the second position offset at a distance from a deck of a second vessel” in the context of this claim encompasses the optical viewer to be rotatable independent of the crane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 9 & 15, the data produced indicates: a distance between the target tracking device and the optical target; and a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying, the information indicating the relative motion between the first vessel and the second vessel, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the data produced indicates: a distance between the target tracking device and the optical target; and a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying, the information indicating the relative motion between the first vessel and the second vessel” in the context of this claim encompasses a user measuring a distance between the components of on both vessels and measuring a relative motion between the vessels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 10, wherein the designated location indicates the object on the first vessel to be lifted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the designated location indicates the object on the first vessel to be lifted” in the context of this claim encompasses depicting the location of where the cargo is to be lifted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 11, wherein the designated location indicates a landing location on the second vessel for the object, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the designated location indicates a landing location on the second vessel for the object” in the context of this claim encompasses depicting the location of where the cargo is to be dropped. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 12, wherein the object is an end of a ship-to-ship walkway, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the object is an end of a ship-to-ship walkway” in the context of this claim encompasses what type of object is depicted or lifted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect lifting capacity of a crane) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11247877B2 (“Guymon `479”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are relatively similar except for a couple of terms that are not included in this application.
As per claim 1, Guymon `479 discloses
A method for a first vessel having a crane thereon and a second vessel, the method comprising: (see at least Guymon `479, claim 1: A method for a first vessel having a crane thereon and a second vessel, the method comprising:), 
tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel (see at least Guymon `479, claim 1: tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel),
wherein the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane (see at least Guymon `479, claim 1: wherein the target tracking device comprises a base mounted at a first position offset at a distance from a boom of the crane), 
a rotating mount mounted on the base and rotatable relative to the base (see at least Guymon `479, claim 1: a rotating mount mounted on the base and rotatable relative to the base), and 
an optical viewer mounted to the rotating mount and configured to recognize the optical target (see at least Guymon `479, claim 1: an optical viewer mounted to the rotating mount and configured to recognize the optical target), 
wherein the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane (see at least Guymon `479, claim 1: wherein the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane), and 
the optical target is mounted at a second position offset at a distance from an object to be lifted or landed (see at least Guymon `479, claim 1: the optical target is mounted at a second position offset at a distance from an object to be lifted or landed); 
producing data using the target tracking device in response to the tracking of the optical target; determining a relative motion between the first vessel and the second vessel based on the data using the target tracking device (see at least Guymon `479, claim 1: producing data using the target tracking device in response to the tracking of the optical target; determining a relative motion between the first vessel and the second vessel based on the data using the target tracking device); and 
determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to moving the boom toward the designated location (see at least Guymon `479, claim 1: determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to moving the boom toward the designated location). 

As per claim 2 Guymon `479 discloses
further comprising selecting a second target that defines a travel path of a hook of the crane (see at least Guymon `479, claim 6: further comprising selecting a second target that defines a travel path of a hook of the crane.). 

As per claim 3 Guymon `479 discloses
further comprising displaying the travel path on a heads-up display (see at least Guymon `479, claim 7: further comprising displaying the travel path on a heads-up display.).

As per claim 4 Guymon `479 discloses
further comprising: determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device (see at least Guymon `479, claim 8: further comprising: determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device;); and 
displaying on the heads-up display one or more of the available hook height or the lifting capacity of the crane at the designated location prior to moving the boom toward the designated location, the designated location being adjacent the optical target located on the second vessel (see at least Guymon `479, claim 8: displaying on the heads-up display one or more of the available hook height or the lifting capacity of the crane at the designated location prior to moving the boom toward the designated location, the designated location being adjacent the optical target located on the second vessel.). 

As per claim 5 Guymon `479 discloses
further comprising compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device (see at least Guymon `479, claim 9: further comprising compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device).

As per claim 6 Guymon `479 discloses
further comprising: performing the compensating while lifting or landing the object from or to the designated location (see at least Guymon `479, claim 18: performing the compensating while lifting or landing the object from or to the designated location.).

As per claim 7 Guymon `479 discloses
wherein the optical target is an optical grid comprising a plurality of alternating shapes that are recognizable and distinguishable by the target tracking device (see at least Guymon `479, claim 21: wherein the optical grid comprises a plurality of alternating shapes that are recognizable and distinguishable by the camera,). 

As per claim 8 Guymon `479 discloses
wherein the rotating mount is rotatable about a first axis (see at least Guymon `479, claim 11: wherein the rotating mount is rotatable about a first axis), 
the optical viewer is rotatable relative to the rotating mount and is rotatable about a second axis that extends perpendicularly to the first axis, and the optical grid is mounted at the second position offset at a distance from a deck of a second vessel (see at least Guymon `479, claim 11: the optical viewer is rotatable relative to the rotating mount and is rotatable about a second axis that extends perpendicularly to the first axis, and the optical target is mounted at the second position offset at a distance from a deck of a second vessel). 

As per claim 9 Guymon `479 discloses
wherein the data produced using the target tracking device indicates: a distance between the target tracking device and the optical target (see at least Guymon `479, claim 2: wherein the data produced using the target tracking device indicates a distance between the target tracking device and the optical target.); and 
a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying information on a display (see at least Guymon `479, claim 3: wherein the data produced using the target tracking device indicates a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying information on a display), 
the information indicating the relative motion between the first vessel and the second vessel, wherein the display is a heads-up display (see at least Guymon `479, claim 3: the information indicating the relative motion between the first vessel and the second vessel, wherein the display is a heads-up display.). 

As per claim 10 Guymon `479 discloses
wherein the designated location indicates the object on the first vessel to be lifted (see at least Guymon `479, claim 4: wherein the designated location indicates the object on the first vessel to be lifted.).

As per claim 11 Guymon `479 discloses
wherein the designated location indicates a landing location on the second vessel for the object (see at least Guymon `479, claim 5: wherein the designated location indicates a landing location on the second vessel for the object.).

As per claim 12 Guymon `479 discloses
wherein the object is an end of a ship-to-ship walkway (see at least Guymon `479, claim 10: wherein the object is an end of a ship-to-ship walkway.).

As per claim 13 Guymon `479 discloses
A method for a first vessel having a crane thereon and a second vessel, the method comprising (see at least Guymon `479, claim 12: A method for a first vessel having a crane thereon and a second vessel, the method comprising:): 
tracking a target located on the second vessel with a target tracking device positioned on the first vessel (see at least Guymon `479, claim 12: tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel); 
producing data using the target tracking device in response to the tracking of the target (see at least Guymon `479, claim 12: producing data using the target tracking device that indicates); 
determining a relative motion between the first vessel and the second vessel based on the data produced using the target tracking device (see at least Guymon `479, claim 12: determining a relative motion between the first vessel and the second vessel based on the data produced using the target tracking device); 
displaying information on a display, the information on the display indicating the relative motion between the first vessel and the second vessel (see at least Guymon `479, claim 13: further comprising displaying information on a display, the information indicating the relative motion between the first vessel and the second vessel.); 
selecting a second target that defines a travel path of a hook of the crane (see at least Guymon `479, claim 15: selecting a second target that defines a travel path of a hook of the crane); and 
displaying the travel path on the display (see at least Guymon `479, claim 16: displaying the travel path on the heads-up display.).

As per claim 14 Guymon `479 discloses
wherein the display is a heads-up display (see at least Guymon `479, claim 16: wherein the display is a heads-up display). 

As per claim 15 Guymon `479 discloses
wherein the data produced using the target tracking device indicates a distance between the target tracking device and the target and a relative angle between an axis and a line of sight from the target tracking device to the target (see at least Guymon `479, claim 12: in response to the tracking, producing data using the target tracking device that indicates: a distance between the target tracking device and the target and a relative angle between an axis and a line of sight from the target tracking device to the optical target).

As per claim 16 Guymon `479 discloses
further comprising: determining a horizontal distance between a base of the crane and the target based on the data produced using the target tracking device (see at least Guymon `479, claim 17: determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device); 
determining one or more of an available hook height or a lifting capacity of the crane based on the relative motion, the one or more of the available hook height or the lifting capacity corresponding to the determined horizontal distance; and displaying on the display one or more of the available hook height or the lifting capacity of the crane (see at least Guymon `479, claim 17: displaying on the heads-up display one or more of the available hook height or the lifting capacity of the crane at the designated location prior to moving the boom toward the designated location, the designated location being adjacent the optical target located on the second vessel.). 

As per claim 17 Guymon `479 discloses 
further comprising: compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device (see at least Guymon `479, claim 18: further comprising: compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device); and 
performing a lifting operation or a landing operation while performing the compensating (see at least Guymon `479, claim 18: performing the compensating while performing the lifting or the landing operation of the object.).

As per claim 18 Guymon `479 discloses 
further comprising lifting or landing an object from or to the second vessel (see at least Guymon `479, claim 12: lifting or landing the object from or to the designated location.).

As per claim 19 Guymon `479 discloses 
A non-transitory computer readable medium comprising instructions that, when executed, cause the following operations to be conducted in relation to a first vessel having a crane thereon and a second vessel (see at least Guymon `479, claim 20: A system, comprising: a crane; a controller coupled to the crane;):
tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel (see at least Guymon `479, claim 20: wherein the camera is configured to track the optical grid and produce data in response to the tracking of the optical grid,), 
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane (see at least Guymon `479, claim 20: a camera, wherein the camera comprises a base mounted at a first position offset at a distance from a boom of the crane,), 
a rotating mount mounted on the base and rotatable relative to the base (see at least Guymon `479, claim 20: a rotating mount mounted on the based and rotatable relative to the base,), and 
an optical viewer mounted to the rotating mount and configured to recognize the optical target (see at least Guymon `479, claim 20: an optical viewer mounted to the rotating mount and configured to recognize the optical grid,),
wherein the optical target is mounted at a second position offset from an object to be lifted or landed (see at least Guymon `479, claim 20: the optical grid is mounted at a second position offset at a distance from an object to be lifted or landed,);
producing data using the target tracking device in response to the tracking of the optical target (see at least Guymon `479, claim 20: wherein the camera is configured to track the optical grid and produce data in response to the tracking of the optical grid and produce data in response to the tracking of the optical grid,); 
determining a relative motion between the first vessel and the second vessel based on the data using the target tracking device (see at least Guymon `479, claim 20: determining a relative motion between the optical grid and the camera based on the data produced using the camera,); and 
determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to positioning the hook at the designated location (see at least Guymon `479, claim 20: determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to moving the boom toward the designated location.). 

As per claim 20 Guymon `479 discloses 
wherein: the base is mounted at the first position offset at a distance from the boom of the crane (see at least Guymon `479, claim 20: a camera, wherein the camera comprises a base mounted at a first position offset at a distance from a boom of the crane,);
the base of the target tracking device is fixed at the first position connected to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane (see at least Guymon `479, claim 20:  wherein the base of the camera is fixed at the first position connected to a deck of a first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane); and 
the optical target is mounted at the second position offset at a distance from the object to be lifted or landed (see at least Guymon `479, claim 20:  the optical target is mounted at the second position offset at a distance from an object to be lifted or landed); and 
the one or more of the lifting capacity of the crane or the available hook height of the hook of the crane at the designated location is determined prior to moving the boom toward the designated location (see at least Guymon `479, claim 20:  determine one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to moving the boom toward the designated location).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0120577A1 (“Austefjord”), in view of US 2014/0107971A1 (“Endegal”).
As per claim 13 Austefjord discloses
A method for a first vessel having a crane thereon and a second vessel, the method comprising: 
tracking a target located on the second vessel with a target tracking device positioned on the first vessel (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
producing data using the target tracking device in response to the tracking of the target (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.); 
determining a relative motion between the first vessel and the second vessel based on the data produced using the target tracking device (see at least Austefjord, para. [0074-0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.); 
displaying information on a display, the information on the display indicating the relative motion between the first vessel and the second vessel (see at least Austefjord, para. [0012-0015]: Said performance data may comprise a load chart pertaining to the crane. Conveniently, each said imaging means comprises a video camera mounted to the crane. Preferably, the system further comprises a display operable by said processing means to provide a visual display to an operator of the crane for each safe regions of the vessel from which to lift cargo. & para. [0042-0043]: The crane 10 is provided in combination with a control system which is illustrated schematically in FIG. 4 and which comprises a plurality of video cameras or other convenient imaging means 19, 20, 21. The cameras are electrically connected to a processing means 22 which is connected to a memory means 23 (or may in alternative embodiments incorporate a suitable memory itself), and a display means 24 such as a video display unit or the like. & para. [0050-0053]: It is proposed that the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2.).
Austefjord does not explicitly disclose
selecting a second target that defines a travel path of a hook of the crane; and 
displaying the travel path on the display. 
Endegal teaches
selecting a second target that defines a travel path of a hook of the crane (see at least Endegal, para. [0185]:  it is further possible to automatically detect the cargo when the cargo is located in a target area e.g. ship floor. This is possible by e.g. light-projection onto the cargo, by projecting an illuminated pattern, adding a visual marker (e.g. a known object) onto the cargo or other. The sensor system can then perform standard pattern recognition methods based is on images from the camera to identify the cargo. Another alternative is to change the direction of the range measurement device in a way that scans the entire area and analyses the sampling positions and camera images to detect all cargo within the sensor field of view 2. After this step it is possible to define a strategy for selecting detected cargo to be tracked, e.g. starting in upper left corner of the sensor field of view 2. & para. [0285-0286]: In one or more applications described here within, the distance to the object/surface behind/beneath the tracked object might not be of interest. Instead it might be of higher interest to get and track the 3D position of the tracked object. In this case the focus of io the range measurement device will always be towards the tracked object itself. It is also possible to track multiple objects in the 2D and or 3D vision methods simultaneously. The depth/distance to each object can then be sampled using the range measurement device, by changing its direction respectively to hit the tracked objects is sequentially.),
displaying the travel path on the display (see at least Endegal, para. [0228]: Instead of an operator actively controlling the crane 5 using its normal controlling devices e.g. sticks, buttons and joysticks, the operator would rely e.g. on one or more touch-screens. One touch-screen may show the view as captured by the camera inside the camera housing 23 located inside the sensor platform 15, pointing downwards, another touch screen or part of the first touch screen may show an area to where the load is to be moved. By touching an object, and/or defining its center, the crane can be controlled to automatically go to the specified position with the optimum speed, and lower the hook arrangement 10 into the correct position. The different images on the different screens described above may be displayed on one screen by altering images by a switch or split the screen in multiple parts, each displaying different images. The touch screen functionality may be replaced by other means for navigating and selecting locations on the images, i.e. tracker ball and a pointer icon.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of selecting a second target that defines a travel path of a hook of the crane, displaying the travel path on the display of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 15 Austefjord discloses
wherein the data produced using the target tracking device indicates a distance between the target tracking device and the target (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).).
Austefjord does not explicitly disclose
a relative angle between an axis and a line of sight from the target tracking device to the target.
Endegal teaches
a relative angle between an axis and a line of sight from the target tracking device to the target (see at least Endegal, para. [0228]: Instead of an operator actively controlling the crane 5 using its normal controlling devices e.g. sticks, buttons and joysticks, the operator would rely e.g. on one or more touch-screens. One touch-screen may show the view as captured by the camera inside the camera housing 23 located inside the sensor platform 15, pointing downwards, another touch screen or part of the first touch screen may show an area to where the load is to be moved. By touching an object, and/or defining its center, the crane can be controlled to automatically go to the specified position with the optimum speed, and lower the hook arrangement 10 into the correct position. The different images on the different screens described above may be displayed on one screen by altering images by a switch or split the screen in multiple parts, each displaying different images. The touch screen functionality may be replaced by other means for navigating and selecting locations on the images, i.e. tracker ball and a pointer icon. & para. [0245]: The cargo and the ship are also tracked using a frame-to-frame tracking method 607, 614. In frame-to-frame tracking 607, 614 the initial target template is replaced with the previous frame where the cargo/ship were detected. The frame-to-frame tracking is robust to small inter-frame variations and improve the estimation of the cargo pose. A cargo motion model 605 and ship motion model 613, to be used in Kalman type of filters, are used for further improving the pose estimation. Furthermore, the models can be used for prediction in case of missing observations. para. [0283-0284]: In the Laser guidance 618 step, the laser guidance component determine were to direct the range measurement device. A (2D) vector from the center of current position of the cargo to the center of the current position of the ship is computed. A step length along this vector is computed using the current orientation and size of the cargo. The output from the algorithm is a desired 3D point (x, y, z) that the laser beam shall intersect. In the Laser Control 619 step, the laser control component computes the pan/tilt angles needed in order to intersect a desired 3D point (x, y, z) with the laser beam.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of a relative angle between an axis and a line of sight from the target tracking device to the target of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 16 Austefjord discloses
further comprising: determining a horizontal distance between a base of the crane and the target based on the data produced using the target tracking device (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).).
determining one or more of an available hook height or a lifting capacity of the crane based on the relative motion (see at least Austefjord, para. [0035]:  the allowable lifting capacity of the crane is limited by a load-radius-vessel speed chart. The problem, however, is that the speed at which the vessel moves (principally in heave, but also in roll and pitch) in the sea below the crane is not known. To overcome this, the vessel speed in the crane's load chart is replaced with a significant wave height value which of course is dependent on the sea state at any given time. FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0070-0071]: The processing means is also configured then to compare the calculated movement parameters derived via the processing stages described above to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. More particularly, it is to be appreciated that the system disclosed herein is intended to automatically monitor and analyze the actual movement of the vessel 14 in the sea below the crane and provide a visual output, on the display 24, in order to assist the operator of the crane in the safe and efficient operation of the crane.), 
the one or more of the available hook height or the lifting capacity corresponding to the determined horizontal distance (see at least Austefjord, para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters). & para. [0070-0071]: The processing means is also configured then to compare the calculated movement parameters derived via the processing stages described above to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. More particularly, it is to be appreciated that the system disclosed herein is intended to automatically monitor and analyze the actual movement of the vessel 14 in the sea below the crane and provide a visual output, on the display 24, in order to assist the operator of the crane in the safe and efficient operation of the crane.); and 
displaying on the display one or more of the available hook height or the lifting capacity of the crane (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state.).

As per claim 17 Austefjord discloses
further comprising: compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
performing the compensating while performing the lifting or the landing of the object.
Endegal teaches
performing the compensating while performing the lifting or the landing of the object (see at least Endegal, para. [0087-0091]: a) as a decision supporting system for the crane operator that will improve the decision quality of the crane operator under hard circumstances. b) as a sensor providing heave measurement data to the crane control system which can utilize the information for actively compensation of heave between the two vehicles. The system may also monitor the current safety regulation for crane operation, e.g. at sea, by providing more accurate and correct guiding on maximum allowable significant wave height for each cargo category. c) active swing/oscillation compensation. d) automated control of greater portion of crane operations such as: i. fetch and load cargo at defined location A. ii. lift and move 6iii. unload at defined location B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of performing the compensating while performing the lifting or the landing of the object of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 18 Austefjord does not explicitly disclose
further comprising lifting or landing an object from or to the second vessel.
Endegal teaches
further comprising lifting or landing an object from or to the second vessel (see at least Endegal, para. [0223-0224]: “Lift off” is a function that can be used when the operator wants to automatically let the crane control how the cargo 3 is lifted off e.g. the ship floor 4. The control system will utilize the “heave compensation” mode, but will also predict the next trough of heave, and start to accelerate upwards from the ship floor shortly after the bottom of the heave is passed to obtain a safe lift-off, and continue the upward movement after the heave crest is reached to a ensure a defined distance above the ship floor is reached before the next heave crest is reached. “Touchdown” is a function that can be used when the operator wants to let the crane automatically control the lowering of the cargo 3 to e.g. a ship floor 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of lifting or landing an object from or to the designated location of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 19 Austefjord discloses
A non-transitory computer readable medium comprising instructions that, when executed, cause the following operations to be conducted in relation to a first vessel having a crane thereon and a second vessel: 
tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.), 
wherein the optical target is mounted at a second position offset from an object to be lifted or landed (see at least Austefjord, para. [0074-0075]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
producing data using the target tracking device in response to the tracking of the optical target (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
determining a relative motion between the first vessel and the second vessel based on the data using the target tracking device (see at least Austefjord, para. [0074-0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.); and 
determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to positioning the hook at the designated location (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.), 
a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.).
Endegal teaches
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, 
a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target and lifting or landing an object from or to the designated location of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Austefjord, in view of Endegal, further in view of US 2007/0050115A1 (“Discenzo”).
As per claim 14 Austefjord does not explicitly disclose
wherein the display is a heads-up display.
Discenzo teaches
wherein the display is a heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate of the teaching of the display is a heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668